
	
		I
		111th CONGRESS
		1st Session
		H. R. 3668
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Ms. DeGette (for
			 herself, Mr. Castle,
			 Mr. Kirk, Mr. Space, Mr.
			 Cole, Mr. Kildee, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  special diabetes programs for Type I diabetes and Indians under that
		  Act.
	
	
		1.Reauthorization of special
			 diabetes programs for Type I diabetes and Indians
			(a)Special diabetes
			 programs for Type I diabetesSection 330B(b)(2) of the Public
			 Health Service Act (42 U.S.C. 254c–2(b)(2)) is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)$200,000,000 for
				each of the fiscal years 2012 through
				2016.
						.
				(b)Special diabetes
			 programs for IndiansSection
			 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is
			 amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)$200,000,000 for
				each of the fiscal years 2012 through
				2016.
						.
				
